DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichinokiyama (WO 2018074460 A1 – referring to US 20190232235 A1 as translation) as submitted on Applicant's Information Disclosure Statement on 28 December 2020, in view of Homma (US 20210355590 A1), in further view of von Olshausen (US 20170175277 A1) and in further view of Rheaume (US 20190282951 A1).
In regards to claim(s) 5, Ichinokiyama discloses a hydrogen gas mixing device (Fig. 1) comprising a hydrogen generator part (126), a mixing gas supply part (135) and a gas mixing part (mixing tank 121).  Ichinokiyama discloses the hydrogen generator part is an electrolyzer ([44]).  While such an electrolyzer that performs water electrolyzer necessarily produces oxygen, Ichinokiyama does not explicitly disclose that a non-combustible dilution gas is introduced into an oxygen flow part of the electrolyzer through which the oxygen gas flows.
Homma pertains to water electrolysis (abstract) and is therefore in the same field of endeavor as Ichinokiyama.  Homma discloses a nitrogen gas supply unit 13a that supplies nitrogen to the oxygen gas transfer pipe 13 ([43]; Fig. 1).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Ichinokiyama with Homma’s nitrogen gas supply because Homma teaches such allows to discharge oxygen toward a cabin while in cosmic space (Homma; [42]).
However, Ichinokiyama in view of Homma does not explicitly disclose that the mixing gas is added to both oxygen and hydrogen from the same source.
Von Olshausen pertains to water electrolysis (abstract) and is therefore in the same field of endeavor as both Ichinokiyama and Homma.  Von Olshausen discloses the flushing medium can be the same on both sides (anode and cathode) of the electrolyzer ([91]) and further discloses the flushing medium is an inert gas such as nitrogen ([92]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Ichinokiyama in view of Homma to have the mixing gas supply part supply to both the hydrogen and oxygen streams because von Olshausen teaches such can prevent corrosion or oxidation (von Olshausen, [76]).
The limitation “is stopped depending on a concentration of the oxygen gas contained in the mixing gas” is considered an intended use limitation and only structurally limits the apparatus claim in that prior art must be capable of performing the function.  See MPEP 2114 II.  Homma discloses a control unit 19 ([59]) that operates the electrolyzer 20 ([60]) and monitors/control the nitrogen gas supply 13a ([62]) and can alter operations for emergencies/shut-downs ([62] and Fig. 3), however Homma is silent on an oxygen concentration sensor.
Rheaume pertains to air separation to provide nitrogen enriched air ([4]) and is therefore in the same field of endeavor as Ichinokiyama.  Rheaume discloses an oxygen sensor ([34], [62]; Fig. 1).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Ichinokiyama in view of Homma and von Olshausen with Rheaume’s oxygen sensor because such allows controlled operation of inerting operations (Rheaume, [20]-[21]).  As applied, the device of Homma provides an inerting operation and would thus provide predictable results.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichinokiyama in view of Homma, von Olshausen and Rheaume, and in further view of Cahill-O’Brien (US 5457963 A).
In regards to claim(s) 6, the limitation “is stopped depending on a flow rate of the mixing gas” is considered an intended use limitation and only structurally limits the apparatus claim in that prior art must be capable of performing the function.  See MPEP 2114 II.  Homma discloses a control unit 19 ([59]) that operates the electrolyzer 20 ([60]) and monitors/control the nitrogen gas supply 13a ([62]) and can alter operations for emergencies/shut-downs ([62] and Fig. 3), however Homma is silent on a flow meter.
Cahill-O’Brien pertains to air separation to provide nitrogen separated from air (abstract; Fig. 1) and is therefore in the same field of endeavor as Ichinokiyama.  Cahill-O’Brien discloses a flow meter (108; col. 6, lines 46-57).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Ichinokiyama in view of Homma, von Olshausen and Rheaume with Cahill-O’Brien’s flow meter because such allows controlled flow of nitrogen (Cahill-O’Brien, col. 6, lines 46-57]).  As applied, the device of Homma provides an inerting operation and would thus provide predictable results.
Response to Arguments
Applicant's arguments filed 24 May 2022 have been fully considered; however, please see the newly applied prior art of von Olshausen for the newly presented claims.
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for the indication of allowable subject matter:  In regards to claim(s) 1, prior art does not explicitly disclose, teach or suggest a hydrogen gas mixing device comprising a water electrolysis part, a mixing gas supply part, a gas mixing part, a dilution gas supply part that is a pressure container, wherein the mixing gas supplied from the mixing gas supply part or the dilution gas stored in a pressure container is introduced to dilute the oxygen gas of the oxygen flow part of the water electrolysis part. While using either the nitrogen cylinder or the nitrogen source filtered from air would be obvious in the device of Ichinokiyama in view of Homma, it would not have been obvious to one of ordinary skill in the art at the time the invention was filed to have a valve configuration including a switching part to connect both sources of gas to the oxygen flow part of the water electrolysis part.  While shuttle valves exist, there is no suggestion in the prior arts of electrolysis or gas mixing to combine two similar gas sources in such a configuration.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794